Learned, P. J.:
I concur in what is said in the foregoing opinion as to the errors in the exclusion of evidence. It seems to me also, that the question of fact as to the contents of the deed to Crary might, as the .evidence appears, be properly reviewed in this court. But, if there is to be a new trial, it is not best to discuss that evidence here. And that question of fact should be considered entirely open.
I therefore concur in the result.
Judgment reversed, new trial granted, costs to abide event, and reference discharged.